Citation Nr: 0607535	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  99-13 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected ovarian cyst.

2.  Entitlement to service connection for a dental condition, 
claimed as malocclusion and residuals of corrective surgery. 

3.  Entitlement to service connection for anticardiolipin 
syndrome.

4.  Entitlement to service connection for ear infections.

5.  Entitlement to service connection for a foot disability.

6.  Entitlement to an increased (compensable) disability 
rating for service-connected migraine headaches.

7.  Entitlement to service connection for depression.

8.  Entitlement to service connection for a left shoulder 
condition.

9.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from December 1985 to May 1986 and from June 1987 to 
September 1991.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a June 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO granted service 
connection for migraine headaches and ovarian cysts; both 
disabilities were assigned noncompensable (zero percent) 
disability ratings.  Also in the June 1998 rating decision, 
the RO denied service connection for a left shoulder injury, 
depression, anticardiolipin syndrome, malocclusion, 
sinusitis, ear infections and a foot disability.  The veteran 
initiated an appeal of these issues in the June 1998 rating 
decision, which was perfected with the timely submission of 
her substantive appeal (VA Form 9) in June 1999.

The issues of entitlement to an increased disability rating 
for migraine headaches and entitlement to service connection 
for depression, a left shoulder condition and sinusitis are 
addressed in the REMAND portion of this decision.  These 
issues are REMANDED to the RO via the VA Appeals management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on her part.  

Issues not on appeal

In an October 2002 rating decision, the RO denied entitlement 
to post traumatic stress disorder (PTSD) and systemic lupus 
erythematous.  The veteran filed a notice of disagreement 
with that decision, and a statement of the case was issued in 
March 2005.  To the Board's knowledge, the veteran did not 
file a timely substantive appeal.    

In a June 2005 rating decision, the RO granted service 
connection for total hysterectomy with bilateral salpingo-
oophorectomy, as well as special monthly compensation based 
on the anatomical loss of a creative organ.  To the Board's 
knowledge, the veteran did not file a timely notice of 
disagreement with that decision.  See 38 C.F.R. § 20.302(b) 
(2005).  

Because appeals have not been perfected, those issues are not 
before the Board.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A.  7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran's service-connected ovarian cyst was 
asymptomatic between February 2, 1998 and August 9, 2000, the 
date of surgical removal of both ovaries.

2.  The evidence does not show that the veteran's ovarian 
cyst was or is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.

3.  The evidence of record indicates that the veteran did not 
experience dental trauma in service.

4.  The competent medical evidence of record does not support 
a disability associated with the presence of a positive 
anticardiolipin antibody currently exists.

5.  The competent medical evidence of record does not support 
a finding that a foot disability currently exists.

6.  The competent medical evidence of record does not support 
a finding that bilateral ear disease currently exists.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
service-connected ovarian cyst disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.116, Diagnostic 
Code 7615 (2005).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).

3.  A dental condition was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.381 (2005).

4.  A disability associated with the presence of a positive 
anticardiolipin antibody was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

5.  A foot disability was not incurred in active military 
service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

6.  Bilateral ear disease was not incurred in active military 
service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on five of the nine issues on appeal.  As is 
discussed elsewhere in this decision, the remaining four 
issues are being remanded for further evidentiary 
development.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to her claims in the November 1998 
SOC.  Specifically, the November 1998 SOC detailed the 
relevant rating criteria for the veteran's service-connected 
gynecological disability, along with the evidentiary 
requirements for service connection.

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claims in an April 2001 letter 
and in a letter dated October 2, 2003, whereby the veteran 
was advised of the provisions relating to the VCAA.  
Specifically, she was advised in the October 2003 VCAA letter 
that VA would make reasonable efforts to help her get such 
things as "medical records, employment records, or records 
from other Federal agencies."  With respect to private 
treatment records, the RO enclosed copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and asked 
in the letter that the veteran complete this release so that 
VA could obtain these records on her behalf; or, in the 
alternative: "you may want to obtain and send us the 
information yourself."  The letter further emphasized: "You 
must give us enough information about your records so that we 
can request them from the person or agency that has them.  If 
the holder of the records declines to give us the records or 
asks for a fee to provide them, we'll notify you of the 
problem.  It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency." [Emphasis in original].  
The veteran was also advised in the October 2003 VCAA letter 
that a VA examination would be scheduled if necessary to make 
a decision on her claims.

Finally, the Board notes that the October 2003 VCAA letter 
specifically requested that the veteran send any medical 
reports she had.  The letter also informed the veteran to 
inform the RO is she had no additional evidence to submit.  
This complies with the requirements of 38 C.F.R. § 3.159 (b) 
in that it informed the veteran that she could submit or 
identify evidence other than what was specifically requested 
by the RO. 

Review of the record reveals that the veteran was not 
initially provided notice of the VCAA prior to the initial 
adjudication of her claims, which was by rating decision in 
June 1998.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the 
adjudication in June 1998 was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 7-2004.  

Crucially, the veteran was provided with VCAA notice through 
the October 2003 VCAA letter and her claims were 
readjudicated in the March 2005 and June 2005 SSOCs, after 
she was provided with the opportunity to submit evidence and 
argument in support of her claims and to respond to the VA 
notice.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider her claims on the merits.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provisions of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond.  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims as to these five issues, and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  In particular, the RO has 
obtained reports of VA and private medical treatment of the 
veteran, which will be discussed below.  Additionally, the 
veteran was provided a VA examination in March 1998, the 
results of which will be discussed below.  The report of the 
medical examination reflects that the examiner recorded the 
veteran's past medical history, noted her current complaints, 
conducted an appropriate physical examination and rendered 
appropriate diagnoses and opinions.  

The veteran mentioned in VA outpatient notes dated in 1998 
that she had applied for Social Security Administration (SSA) 
benefits.  The RO completed an inquiry for SSA records 
pertaining to the veteran in October 2002, the result of 
which was negative.  Indeed, the veteran has not indicated in 
any of her correspondence with the RO that she had been 
awarded SSA benefits.  No further action is required of VA.  
As the Court has stated: "VA's . . . . 'duty to assist' is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim."  See Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992). 

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and her representative have been 
accorded the opportunity to present evidence and argument in 
support of her claims.  She denied the option of a personal 
hearing on her June 1999 substantive appeal.  

Accordingly, the Board will proceed to a decision on the 
merits as to five of the issues on appeal.

1.  Entitlement to an increased disability rating for 
service-connected ovarian cyst, currently evaluated as 
noncompensably disabling.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran is currently assigned a noncompensable evaluation 
for her service-connected ovarian cyst under 38 C.F.R. 
§ 4.116, Diagnostic Code 7615 [ovary, disease, injury, or 
adhesions of].  

The general rating formula for disease, injury, or adhesions 
of female reproductive organs (including Diagnostic Code 
7615) provides that where symptoms do not require continuous 
treatment, a noncompensable rating is assigned.  Where 
symptoms require continuous treatment, a 10 percent rating is 
warranted.  Where symptoms are not controlled by continuous 
treatment, a 30 percent rating is warranted.  38 C.F.R. § 
4.116 (2005).

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Analysis

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to an ovarian cyst, the 
veteran has medical evidence of polycystic ovarian disease.  
The Board's initial inquiry, therefore, is whether the two 
can be distinguished.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996) [the Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].

In this case, the Board finds that medical evidence of record 
makes it clear that the polycystic ovarian disease is not due 
to the service-connected ovarian cyst.  Indeed, the March 
2005 VA examiner specifically opined that there was no such 
relationship: "Please note that the veteran was diagnosed 
with a corpus luteum cyst [in service], which is a cyst that 
occurs as a normal process of ovulation.  A diagnosis of 
polycystic ovarian disease would be unrelated to a corpus 
luteum cyst.  Polycystic ovarian disease therefore is not 
caused by or a result of a corpus luteum cyst."  There is no 
competent medical evidence to the contrary.  

Moreover, the medical evidence, which is discussed below, 
adequately distinguishes between the symptomatology 
associated with the veteran's ovarian cyst and the post-
service polycystic ovarian disease.  The Board therefore will 
not include the polycystic ovarian disease as part of its 
consideration of the service-connected disability.

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 7615 applies specifically to ovarian 
problems.  The veteran has suggested no other diagnostic code 
and the Board cannot identify a diagnostic code that would be 
more appropriate to the veteran's diagnosed ovarian cyst and 
her claimed symptoms.  Therefore, the Board will evaluate the 
veteran's service-connected ovarian cyst under Diagnostic 
Code 7615.  

Schedular rating

The veteran's service-connected ovarian cyst is currently 
evaluated as noncompensably disabling.  On August 9, 2000, 
the veteran had an abdominal hysterectomy and bilateral 
oophorectomy.  [Oophorectomy is the removal of an ovary.  See 
Williams v. Brown, 8 Vet. App. 133, 134 (1995), citing 
Dorland's  Illustrated Medical Dictionary at 1178).]  
Accordingly, as of August 9, 2000, it was impossible for the 
veteran to have any ovarian symptomatology (since she no 
longer has ovaries), and therefore a compensable disability 
rating under Diagnostic Code 7615 may not be awarded.  [As 
was noted in the Introduction above, the veteran has been 
granted service connection for total hysterectomy with 
bilateral salpingo-oophorectomy as well as special monthly 
compensation based on the anatomical loss of a creative 
organ.]  

A compensable schedular rating is accordingly not warranted.

Fenderson considerations

The relevant inquiry is whether the veteran required 
continuous treatment for her ovarian cyst between February 2, 
1998 [the date of service connection] and August 9, 2000 [the 
date of the bilateral salpingo-oophorectomy].  

The veteran began complaining of abdominal pain in April 1998 
and abnormal vaginal bleeding in October 1998.  An echogram 
of the pelvis completed in May 1999 showed a large cyst in 
the left ovary and four smaller cysts in the right ovary.  
The veteran again complained of abnormal bleeding in October 
1999.  However, these symptoms were attributed to polycystic 
ovarian disease, which as discussed in the Mittleider 
analysis above is not service connected and cannot be 
considered in evaluating the service-connected ovarian cyst.  

Accordingly, the medical evidence of record indicates no 
symptomatology of the veteran's service-connected ovarian 
cyst between February 2, 1998 and August 9, 2000, let alone 
continuous treatment.  A compensable disability rating is not 
warranted for this period based on the evidence of record.

In summary, the Board finds that a noncompensable disability 
rating was properly assigned for the entire period, 
specifically from February 2, 1998 to the present.

Extraschedular rating

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the November 1998 SOC the RO provided the criteria for an 
extraschedular rating and considered the applicability of an 
extraschedular rating in the adjudication of the veteran's 
increased rating claim.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. 3.321(b)(1) (2005) in 
connection with the issue on appeal.  See VAOPGCPREC 6-96 
(August 16, 1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which were or are out of the ordinary, or any other factor 
which could be characterized as exceptional or unusual 
regarding the veteran's ovarian cyst disability.  There also 
is no evidence of hospitalization for ovarian cyst 
complaints.  

With respect to marked interference with employment, the 
veteran is currently 41 years old and is unemployed.  There 
is no indication from the medical evidence of record, 
however, that her service-connected ovarian cyst disability 
markedly interfered with her ability to work.  As noted 
above, the veteran's service-connected cyst disability was 
asymptomatic at that time.  Review of the record shows that 
the veteran has a number of psychological and physical 
problems, some of which are discussed elsewhere in this 
decision, which have impacted her ability to maintain 
employment.  Indeed, the veteran herself indicated during her 
March 1998 VA psychiatric examination that her unemployment 
was due to migraine headaches and depression.  There is no 
evidence to the contrary.

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased disability 
rating for her service-connected ovarian cyst.  Despite 
arguments by the veteran's representative, the benefit of the 
doubt rule is not for application because the evidence is not 
in relative equipoise.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for a dental condition, 
claimed as malocclusion and residuals of corrective surgery.

Pertinent law and regulations

Service connection - dental claims

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  The rating activity will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service.  When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(a) and (b) 
(2005).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c) (2005).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be considered service connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f).

Congenital or developmental defects such as malocclusion are 
not diseases or injuries within the meaning of applicable 
legislation concerning service connection.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2005); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), and cases cited therein.

Analysis

The veteran is seeking service connection for a congenital 
condition, malocclusion, and residuals of in-service elective 
surgery to correct such malocclusion.  

The Board first notes that the veteran cannot be service-
connected for a congenital condition such as malocclusion.  
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2005); see also Winn, 
supra.  Accordingly, the focus of this issue will be on the 
dental surgery intended to correct her congenital defect.

With respect to the veteran's in-service maxillary osteotomy 
and anterior mandibular subapical segmental osteotomy, the 
veteran argues that she was "convinced, with much 
reservation on my part, to have this operation done by the 
military."  See the June 1999 substantive appeal.  However, 
service medical records show such is not the case.  The 
veteran had been seeing a civilian orthodontist in service to 
correct her malocclusion.  After becoming frustrated with the 
slow progress of her treatment, she presented to the Oral 
Surgery Clinic in October 1988, where she "was informed that 
an anterior mandibular subapical segmental osteotomy could be 
performed . . . It was explained to the [veteran] that this 
would expose her to additional surgical risks and that could 
be avoided by persisting with the orthodontic procedures. . . 
. The [veteran] selected the surgical anterior mandibular 
subapical osteotomy instead of continued orthodontic 
treatment."  

Setting aside the matter of the veteran's claimed reluctance 
to have the in-service dental surgery, it is uncontroverted 
that she underwent such surgery.  The surgery was performed 
in October 1988 with no noted complications.  Indeed, post-
operative dental progress notes show the veteran's condition 
was stable, with no signs of infection.  As of January 1989, 
the veteran had no complaints.  Her final dental progress 
note dated in April 1989 evidenced no complications from the 
elective surgery.  

There is no post service evidence of any residuals of the in-
service dental surgery.  To the extent that the veteran 
contends that such residuals exist, it is now well-settled 
that as a lay person without medical training she is not 
competent to attribute comment on medical (or dental) 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Moreover, in-service dental treatment does not constitute 
dental trauma.  
See VAOPGCPREC 5-97.  

The veteran's service medical records reflect no dental 
condition other than replaceable missing teeth and treatable 
carious teeth.  As discussed above, service connection may 
not by law be granted for such.  See 38 C.F.R. § 3.381 
(2005).  Because replaceable missing teeth and treatable 
carious teeth are not disabling conditions for which service 
connection may be granted for compensation purposes, and no 
other dental condition was shown during or after service, a 
basis for payment of compensation benefits in connection with 
the veteran's claim has not been established.  

In summary, for the reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a dental condition.  The benefit sought on 
appeal is accordingly denied.

3.  Entitlement to service connection for anticardiolipin 
syndrome.

4.  Entitlement to service connection for a foot disability.

5.  Entitlement to service connection for ear infections.

For the sake of simplicity and brevity, and because these 
three issues are being resolved for the same reason, the 
Board will address them together.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Current disability

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).  Symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, do not in and of 
themselves constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

Analysis

The veteran contends that she has had anticardiolipin 
syndrome, foot problems and ear infections since service.  
She specifically contends that her ear problems are a result 
of dental surgery in service.  See her June 1999 substantive 
appeal.   

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  

With respect to Hickson element (1), current disability, 
there is no competent medical evidence that the veteran 
currently has anticardiolipin syndrome, a foot disability or 
ear disease.  

With respect to the claim for anticardiolipin syndrome, the 
March 1998 VA examiner specifically found that: "The veteran 
at this time has no sequela that she is aware of as a result 
of this known positive antibody.  In fact, she denies any 
history of fatigue or recurrent infections, shortness of 
breath, chest pain, or any associated pathologies with any 
type of hemic disorder at this time."  Diagnosis was 
"positive anticardiolipin antibody with no known associated 
disease at this time."  There is no competent medical 
evidence to the contrary. 

With respect to the claim for a foot disability, the 
veteran's March 1998 VA examination was normal in terms of 
the foot.  The veteran asserts in her June 1999 substantive 
appeal that she was "still being treated for my foot 
complain[t]s today;" however, podiatry consults from that 
time period were in reference to the veteran's right ankle, 
which she sprained in March 1999.  An X-ray of the right foot 
taken in March 1999 was normal.  There is no competent 
medical evidence to the contrary.
 
With respect to the veteran's claim for bilateral ear 
disease, there is no competent medical evidence of current 
disability.  The March 1998 VA examination report indicated 
that the veteran's tympanic membranes were intact and the 
canal was clear and the pinnae were without pain on movement.  
Moreover, a magnetic resonance imaging (MRI) study of the 
brain and internal auditory canals completed in April 2000 
was negative.  There is no medical evidence of ear 
infections.  

There is no competent medical evidence to the contrary.  The 
Board notes there is a March 2000 notation of "probable 
tinnitus" in the veteran's VA outpatient records.  This does 
not constitute a current diagnosis, as it is inconclusive 
[hence the utilization of "probable"].  The Court has held 
that medical opinions which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The Board thus places little weight of 
probative value on this notation in the outpatient records.  
Significantly, there is no reference to ear disease in the 
volumes of post-service medical evidence.

To the extent that the veteran herself is now claiming that 
she currently has anticardiolipin syndrome, a foot disability 
and/or bilateral ear disease, her opinion is entitled to no 
weight of probative value.  See Espiritu, supra.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  In the 
absence of any diagnosed anticardiolipin syndrome, a foot 
disability or bilateral ear disease, service connection may 
not be granted.  Hickson element (1) has not been met, and 
the veteran's claims for entitlement to service connection 
for anticardiolipin syndrome, a foot disability and bilateral 
ear disease fail on that basis alone.  

For the sake of completeness, the Board will also discuss the 
remaining two elements.

Turning to Hickson element (2), in-service incurrence of 
disease or injury, service medical records show blood testing 
completed in May 1991 was positive for the anticardiolipin 
antibody, and a notation of bilateral otitis media was made 
in June 1988.  The veteran also contends that her claimed ear 
problems are due to in-service dental surgery.  As discussed 
above, the surgery undoubtedly occurred.  With respect to the 
veteran's foot claim, service medical records show that by 
the time of the veteran's separation in August 1991, she had 
been complaining of bilateral foot pain and an orthopedic 
consult was ordered for high arches.  Accordingly, Hickson 
element (2) has arguably been met for all claims.

With respect to Hickson element (3), medical nexus, there is 
no evidence of a medical nexus with respect to the veteran's 
anticardiolipin syndrome, foot or ear claims.  It is clear 
that in the absence of a current diagnosis of anticardiolipin 
syndrome, a foot disability or bilateral ear disease, a 
medical nexus opinion would be an impossibility. To the 
extent that the veteran herself is attempting to provide a 
nexus between her claimed anticardiolipin syndrome, foot and 
ear disabilities and her military service, her statements are 
not probative of a nexus between these conditions and 
military service.  See Espiritu, supra; see also Voerth v. 
West, 
13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].  

In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
anticardiolipin syndrome, a foot disability and bilateral ear 
disease, as Hickson elements (1) and (3) have not been met.  
The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to a compensable disability rating for an ovarian 
cyst disability is denied.

Entitlement to service connection for a dental condition is 
denied.

Entitlement to service connection for anticardiolipin 
syndrome is denied.

Entitlement to service connection for a foot disability is 
denied.

Entitlement to service connection for bilateral ear disease 
is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining claims must be remanded for further evidentiary 
development.

6.  Entitlement to an increased disability rating for 
service-connected migraine headaches, currently evaluated as 
noncompensably (zero percent) disabling.

The veteran presented for a VA examination for migraine 
headaches in March 1998, almost 8 years ago.  A VA outpatient 
note dated in September 1999 shows the veteran complaining of 
increased headaches, and the veteran indicated in a statement 
to the RO dated in March 2000 that she experienced "more 
frequent headaches."

In light of the veteran's allegations that her service-
connected headache disability has increased in severity and 
the fact that her last VA examination was 8 years ago, a more 
recent VA examination is warranted.  This must be 
accomplished.  
See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty 
to assist includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse]. 



7.  Entitlement to service connection for depression.

8.  Entitlement to service connection for a left shoulder 
condition.

9.  Entitlement to service connection for sinusitis.

As detailed above, to establish service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As to element (1), VA outpatient records which are currently 
associated with the claims folder indicate multiple diagnosis 
of depression and sinusitis.  With respect to the veteran's 
left shoulder claim, the March 1998 VA examination report 
shows X-ray evidence of an old healed fracture of the left 
clavicle and injury to the left latissimus dorsi, trapezius 
and rhomboideus muscles with subsequent severe strain and 
residual chronic pain.  Accordingly, Hickson element (1) is 
arguably satisfied with respect to these three claims.

The veteran's service medical records show treatment for 
depression, left shoulder strain and maxillary sinusitis.  
Accordingly, Hickson element (2) has been satisfied for these 
claims.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the relationship, if any, between the 
veteran's current depression, left shoulder disability and 
sinusitis and the veteran's periods of active service from 
December 1985 to May 1986 and from June 1987 to September 
1991.  This must be addressed by an appropriately qualified 
physician.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2005) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  

Accordingly, these issues must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should make arrangements for 
the veteran to be examined for the 
purpose of addressing the current 
severity of her migraine headache 
disability.  The veteran's VA claims 
folder, including a copy of this 
REMAND, must be made available to the 
examiner.  The examiner should 
describe all symptomatology due to the 
veteran's service-connected migraine 
headaches.  Any diagnostic testing 
deemed to be necessary by the examiner 
should be accomplished.  The report of 
the examination should be associated 
with the veteran's VA claims folder.

2.  The claims folder should be 
forwarded to a medical expert (or 
experts), who should review the 
veteran's claims folder and render an 
opinion (or opinions), in light of the 
veteran's entire medical history, as 
to etiology of the veteran's 
depression, left shoulder disability 
and sinusitis.  The opinion(s) should 
include discussion as to whether 
depression, left shoulder disability 
and sinusitis currently exist and, if 
so, whether such disabilities are 
related to the veteran's military 
service, with specific consideration 
of the veteran's in-service 
complaints.  If it is deemed to be 
necessary, the veteran should undergo 
VA examination and/or diagnostic 
testing.  The opinion(s) should be 
associated with the veteran's VA 
claims folder.  

3.  After accomplishing any additional 
development it deems to be necessary, 
VBA should adjudicate the veteran's 
claims of entitlement to an increased 
disability rating for service-
connected migraine headaches and 
entitlement to service connection for 
depression, a left shoulder disability 
and sinusitis .  If these claims 
remain denied, in whole or in part, 
VBA should provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


